         Case 1:19-cv-05415-LMM Document 1 Filed 11/29/19 Page 1 of 9




             UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                   ATLANTA DIVISION


JORDAN RIDDLE                           :
                                        :
    Plaintiff,                          :
                                        :   CIVIL ACTION FILE NO.
    v.                                  :   ___________________________
                                        :
TWELVE OAKS                             :
LANDSCAPING, INC. and                   :
DANIEL L. SWANSON                       :
                                        :
    Defendants.                         :
______________________________          :

                            COMPLAINT

      Plaintiff Jordan Riddle files his Complaint against Defendants

Twelve Oaks Landscaping, Inc. (“Twelve Oaks”) and Daniel L. Swanson

(“Swanson”) (collectively “Defendants”).



                     NATURE OF THE ACTION

                                   1.

      This is an action to recover unpaid wages and overtime under the

Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”).
        Case 1:19-cv-05415-LMM Document 1 Filed 11/29/19 Page 2 of 9




                                  PARTIES

                                      2.

      Plaintiff Jordan Riddle is a resident of Cherokee County in the

State of Georgia.

                                      3.

      Defendant Twelve Oaks Landscaping, Inc. is a corporation

organized under the laws of Georgia, with its principal place of

business at: 5047 East Cherokee Drive, Canton, Georgia, 30115. It can

be served with summons and complaint upon its Registered Agent,

Daniel L. Swanson, at this same address.

                                      4.

      Daniel L. Swanson is a resident of Cherokee County in the State

of Georgia. He can be served with summons and complaint at 5047

East Cherokee Drive, Canton, Georgia, 30115.

                      JURISDICTION AND VENUE

                                      4.

      The claims brought in this lawsuit present federal questions and

jurisdiction in this Court are proper under 28 U.S.C. §§’s 1331 and 1337, and

29 U.S.C. § 216.


                                       2
        Case 1:19-cv-05415-LMM Document 1 Filed 11/29/19 Page 3 of 9




                                        5.

      Venue of this suit is proper in the Northern District of Georgia, Atlanta

Division under 28 U.S.C. § 1391and 29 U.S.C. § 216. Both Defendants reside

and operate their business in this judicial district and division. In addition,

the alleged unlawful acts against Plaintiff occurred in this judicial district

and division.

                         FACTUAL ALLEGATIONS

                                        6.

      Defendants hired Plaintiff as a landscaping foreman on or about

February 2016.

                                        7.

      As a foreman, Plaintiff did not meet any exemption from the overtime

provisions of the FLSA, mainly because he was not paid a weekly salary.

                                        8.

      At all times, Plaintiff was paid a daily rate.

                                        9.

      If Plaintiff did not work a day, he was not paid. In other words, his pay

was never guaranteed any salary for a week.




                                        3
        Case 1:19-cv-05415-LMM Document 1 Filed 11/29/19 Page 4 of 9




                                      10.

      Plaintiff was not paid on a “salary basis” within the meaning of the

FLSA regulations because he did not regularly receive in each pay period on

a weekly, or less frequent basis, a predetermined amount constituting all or

part of the employee’s compensation, which amount is not subject to

reduction because of variations in the quality or quantity of the work

performed.

                                      11.

      He did not receive a full salary in any week without regard to the

number of days or hours that he worked.

                                      12.

      Plaintiff and Defendants never had an understanding that he was

guaranteed a weekly minimum salary amount.

                                      13.

      From approximately February 2016 until October 15, 2017, Plaintiff

paid a daily rate of $145 per day worked.

                                      14.

      From approximately October 16, 2017 until December 31, 2018,

Plaintiff was paid $215 per day worked.


                                      4
        Case 1:19-cv-05415-LMM Document 1 Filed 11/29/19 Page 5 of 9




                                      15.

      From approximately December 31, 2018 until July 19, 2019, Plaintiff

was paid $225 per day.

                                      16.

      Plaintiff was required to clock in and clock out, and assumes that

Defendants retained these time records.

                                      17.

      Plaintiff regularly worked at or around sixty hours per week for

around twenty hours of overtime.

                                      18.

      Plaintiff regularly started his work at or around 6:00 a.m., Monday

through Friday.

                                      19.

      The earliest Plaintiff would clock out was around 6:00 p.m. The latest

Plaintiff would clock out was around 8:00 p.m. Plaintiff usually clocked out at

around 6:45 p.m.

                                      20.

      Defendants were aware that Plaintiff regularly worked more than forty

hours per week.


                                      5
        Case 1:19-cv-05415-LMM Document 1 Filed 11/29/19 Page 6 of 9




                                      21.

      During his entire employment, Defendants never paid Plaintiff for one

minute of overtime for the time he spent working past forty hours per week.

Rather, no matter how many hours Plaintiff worked, Defendants only paid

him his daily rate.

                                      22.

      Plaintiff and several other foreman complained on numerous occasions

that they were never paid overtime.

                                      23.

      Swanson replied that he would continue to pay foreman in this manner

because he has “never paid foreman overtime.”



                          COUNT ONE
           FAILURE TO PAY OVERTIME UNDER THE FLSA.

                                      24.

      Plaintiff incorporates by reference the allegations set forth in the

preceding paragraphs of his Complaint as if fully set forth in this Paragraph.

                                      25.

      Plaintiff was an employee within the meaning of the FLSA.




                                       6
        Case 1:19-cv-05415-LMM Document 1 Filed 11/29/19 Page 7 of 9




                                     26.

     Plaintiff regularly worked over forty hours per week during his entire

employment.

                                     27.

     Defendant Twelve Oaks is an employer within the meaning of the

FLSA because it has annual revenue of $500,000 or more and engages in

interstate commerce.

                                     28.

     Defendant Swanson is an employer within the meaning of the FLSA.

because he is an owner and exercises control and authority over significant

aspects of the company’s day-to-day functions, including compensation of

employees. He decided the rate of pay and whether to pay foreman overtime.

                                     29.

     Defendants violated the FLSA by failing to pay Plaintiff overtime for

all hours worked above forty hours in a week.

                                     30.

     Defendants knew or should have known that such actions violate the

FLSA, and they have not made a good faith effort to comply with the FLSA.




                                      7
        Case 1:19-cv-05415-LMM Document 1 Filed 11/29/19 Page 8 of 9




                                        31.

      Defendants knew or should have known that Plaintiff was not exempt

from the overtime requirements of the FLSA, and they have not made a good

faith effort to comply with the FLSA.

                                        32.

      Defendants knowingly, willfully, and/or with reckless disregard, failed

to pay Plaintiff his overtime wages.

                                        33.

      As a result of Defendants’ unlawful acts, Plaintiff is entitled to recover

the relief requested below.



WHEREFORE, Plaintiff prays:

a.    That Summons issue requiring Defendants to answer the

Complaint within the time provided by law;

b.    That Plaintiff be awarded declaratory judgment that Defendants

violated the FLSA;

c.    That Plaintiff recover from Defendants his unpaid overtime;

d.    That Plaintiff recover liquidated damages against Defendants;




                                        8
        Case 1:19-cv-05415-LMM Document 1 Filed 11/29/19 Page 9 of 9




e.    That Plaintiff recover attorney’s fees and costs of litigation under the

FLSA, and other applicable federal law;

f.    That the Court award Plaintiff any other or further relief as it deems

necessary and proper, or equitable and just.



PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS



     Respectfully submitted this 29th day of November, 2019.

                                     T. Robert Reid, LLC

                                     s/ Tilden Robert Reid, II
                                     T. Robert Reid
                                     Ga. Bar No. 600138

                                     1030 Woodstock Road
                                     Suite 3112
                                     Roswell, Georgia 30075
                                     Telephone (678) 743-1064
                                     Facsimile (404) 549-4136
                                     robreidattorney@gmail.com

                                     Attorney for Plaintiff




                                       9
